DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/12/2021, 04/23/2021, 07/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 03/12/2021. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Naji (U.S 8,773,887 B1), Parkinson (U.S 7,692,958 B2), Resta et al (U.S 7,414,902 B2), Chou et al (US 10,930,344 B2), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a method of forming a filament in a resistive random-access memory (RRAM) device, the method comprising: applying a cell voltage across a resistive layer of the RRAM device; detecting an increase in a current through the resistive layer generated in response to the applied cell voltage; and in response to the detecting the increase in the current, using a first switching device to reduce the current through the resistive layer.
Per claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to a method of limiting a current, the method comprising: receiving a bias voltage at a gate of a first transistor and a gate of a second transistor; generating a voltage level by using the first and second transistors to conduct a first current received from a resistive random-access memory (RRAM) device; and in response to detecting an increase in the voltage level, reducing the first current through the RRAM device by switching off a switching device in series with the first transistor.
Per claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to a method of programming a resistive random-access memory (RRAM) device, the method comprising: generating a cell current by applying a cell voltage across a resistive layer of the RRAM device; conducting the cell current through first and second parallel current paths, thereby generating a voltage level, wherein the first current path comprises a first transistor in series with a first switching device, and the second current path comprises a second transistor in series with a second switching device; and in response to detecting an increase in the voltage level, switching off the second switching device, thereby causing the first transistor to operate in a saturation region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825